Citation Nr: 1752039	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  07-30 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a dental disability for compensation purposes. 

2.  Entitlement to service connection for a left frontal meningioma status post craniotomy.

3.  Entitlement to service connection for bilateral varicose, veins of the lower extremities.

4.  Entitlement to an initial rating higher than 30 percent for lichen simplex chronicus.

5.  Entitlement to an initial rating higher than 30 percent for frontal headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to March 1968 and from January 1975 to February 1977.  He had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Navy Reserve from August 1980 to July 1996.  

These matters come before the Board of Veterans' Appeals (Board) from July 2005, June 2006, and August 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In a July 2005 decision, service connection for periodontal disease/gingivitis and a left frontal meningioma status post craniotomy were denied.  Service connection for lichen simplex chronicus and frontal headaches and assigned initial noncompensable disability ratings, both effective September 30, 2004.  In the June 2006 decision, the RO denied entitlement to service connection for bilateral varicose veins of the lower extremities.  In an August 2011 decision, an initial 30 percent ratings were assigned to lichen simplex chronicus and frontal headaches, both effective September 30, 2004.  

The August 2011 rating decision granted entitlement to a total disability rating due to individual unemployability (TDIU) from September 30, 2004.  A 100 percent schedular rating is assigned from February 23, 2017. 

The Veteran testified before the undersigned at a September 2012 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder. 

In a January 2013 decision, the Board granted entitlement to Class IV VA outpatient dental treatment.  The remaining issues on appeal were remanded to the agency of original jurisdiction (AOJ) for additional development.  The Board finds that there has been substantial compliance with the Board's Remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

The issue of entitlement to a dental disability pursuant to 38 U.S.C.A. § 1151 has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  The record does not show oral or dental trauma in active service, ACDUTRA, or INACDUTRA.   

2.  The Veteran's periodontal disease is not subject to service-connected compensation.  

3.  Left frontal meningioma was diagnosed many years after active service, is not related to disease or injury in active service, it is not due to or aggravated by service-connected disabilities, and it did not originate during any period of ACDUTRA or INACDUTRA and it is not otherwise etiologically related to any period of ACDUTRA or INACDUTRA.     



4.  No disease or chronic symptoms of bilateral varicose veins were manifested during active service or were continuously manifested in the years after active service, and bilateral varicose veins were not manifested to a degree of ten percent within one year of separation from active service, were diagnosed many years after active service, are not related to disease or injury in active service, are not due to or aggravated by service-connected disabilities, and it did not originate during any period of ACDUTRA or INACDUTRA and it is not otherwise etiologically related to any period of ACDUTRA or INACDUTRA.      

5.  Lichen simplex chronicus is not shown on more than 40 percent of the Veteran's body or exposed areas, nor is constant or near-constant systemic therapy required during the past 12-month period.

6.  The Veteran's frontal headaches are not manifested by frequent completely prostrating and prolonged attacks that were productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disability for compensation purposes have not been met.  38 U.S.C. §§ 101, 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.6, 3.303, 3.381, 4.150, 17.161 (2017).

2.  The criteria for service connection for left frontal meningioma are not met.  38 U.S.C. §§ 101, 1110, 1131, 1116 (West 2012); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.310 (2017).  

3.  The criteria for service connection for bilateral varicose veins are not met.  38 U.S.C. §§ 101, 1110, 1112, 1113, 1116 (West 2012); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.310 (2017).  

4.  The criteria for a rating in excess of 30 percent for lichen simplex chronicus have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2017).

5.  The criteria for a rating in excess of 30 percent disabling for frontal headaches have not been met.  38 U.S.C. §§ 1155, 5107(b) (West 2012); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.14, 4.31, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in January 2005, February 2006, and June 2008.  Therefore, additional notice is not required. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims.  

The record shows that the Veteran failed to report to a VA dermatology examination in October 2016.  The RO scheduled the VA examination pursuant to the January 2013 Board remand instructions.  After the Veteran failed to report to the examination, the RO attempted to contact the Veteran by telephone and was not successful.  The RO then sent a letter to the Veteran in November 2016 and informed the Veteran that if he was willing to report to a VA examination, he had 15 days from the date of the letter to contact VA and if they did not hear from the Veteran, VA would consider the appeal on the evidence of record.  The Veteran did not contact VA within 15 days of the letter and did not express a willingness to report to a VA examination.  

"[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it is incumbent upon the appellant to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  When necessary or requested, the appellant must cooperate with the VA in obtaining evidence. 

The Veteran, without good cause, failed to report to the scheduled examination.  Thus, despite VA's efforts to assist the Veteran in substantiating his claim, the Veteran's failure to cooperate and report to the examination has thwarted VA's efforts.  Without additional assistance from the Veteran, VA is unable to provide any additional assistance.  The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

The Board finds that VA made reasonable efforts to comply with the remand directives.  Therefore, VA has substantially complied with all of the Board's Remand instructions, and VA has no further duty to provide additional examinations and/or opinions with respect to the claim being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Further, neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


2.   Service Connection Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, cardiovascular disease and brain tumors, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C. § 1116(a).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected if the requirements of 38 U.S.C. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  However, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C. § 101 (2) (West 2012). 

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C. § 101 (24) (West 2012); 38 C.F.R. § 3.6 (a), (d) (2017).  The definitional statute, 38 U.S.C. § 101 (24), makes a clear distinction between those who have served on active duty and those who have served on ACDUTRA or INACDUTRA.   

The Court has held this statute, in effect, means that if a claim relates to period of ACDUTRA, a disability or disease must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.  Paulson v. Brown, 7 Vet. App. 466, 469-470 (1995). 

ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C. §§ 316, 502, 503, 504, or 505.  38 U.S.C. §  101 (22); 38 C.F.R. § 3.6 (c).  Basically, this refers to the two weeks of annual training which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training. 

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.§§ 316, 502, 503, 504, or 505.  38 U.S.C. § 101 (23); 38 C.F.R. § 3.6 (d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

Generally, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  The only exception is where the particular period of ACDUTRA or INACDUTRA is considered "active service" and the claimant is entitled to "Veteran" status based on the allowance of service connection for another disability incurred during that period.  See Hill v. McDonald, 28 Vet. App. 243 (2016).  In this case, none of the disabilities for which service connection is in effect originated from a period of ACDUTRA or INACDUTRA.  Therefore, consideration of 38 U.S.C. §§ 1111 and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate.

Pursuant to § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. at 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

3. Analysis: Service Connection for a Dental Disability for compensation purposes.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Supplementary regulations also govern dental claims.  Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  The Federal Circuit Court defines "service trauma" as "an injury or wound produced by an external physical force during the service member's performance of military duties."  Nielson v. Shinseki, 23 Vet. App. 56, 60 (2009); see also VAOPGCPREC 5-97.  This definition includes the unintended results of treatment due to medical malpractice, but excludes the intended result of proper medical treatment.  Id.   

Otherwise, a Veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C. § 1712 (West 2012); 38 C.F.R. §§ 3.381, 17.161 (2017).

Parenthetically, it should be noted that for the purposes of determining whether a veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the Veteran's military service.  The regulations are intended to cover dental trauma involving external, sudden-force injury, such as a combat wound to the teeth and jaw.  VAOPGCPREC 5-97; see also Nielson v. Shinseki, 23 Vet. App. 56, 60-61 (2009).

As noted above, in a January 2013 decision, the Board granted entitlement to Class IV VA outpatient dental treatment.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a dental disability for compensation purposes.  Initially, the Board notes that the Veteran does not allege, and the available evidence does not show, any dental trauma in active service, ACDUTRA, or INACDUTRA resulting in disability.  A September 1963 enlistment dental examination report indicates that tooth numbers 19 and 30 were missing.  The dentist indicated in the chart that extraction was indicated for tooth numbers 4, 12, and 18.  Dental records indicate that tooth numbers 4, 12, and 18 were extracted in February 1964.  The February 1968 separation dental examination report indicates that examination of the face and mouth was normal.  The report indicates that tooth numbers 4, 12, 18, 19, and 30 were missing.  

For the Veteran's second period of active duty, he denied having severe gum or tooth trouble upon reenlistment exam in May 1974.  The May 1974 reenlistment examination of the mouth and face was normal.  A dental exam was not performed.  An October 1975 x-ray examination of the left TMJ was normal.  Service examination reports for the reserve indicate that examination of the mouth and face was normal and dental trauma was not noted.  See the examination reports dated in November 1984 and February 1988.  The Veteran denied having severe gum or tooth trouble in November 1984 and February 1988.  

The post service evidence of record does not show that the Veteran has a current dental disorder for which VA disability compensation is payable.  In this regard, the weight of the evidence shows a clinical diagnosis of periodontal disease in December 2004 which is not a compensable disability.  

Service connection for a dental disorder for compensation purposes is not warranted in this case, as the evidence does not show a compensable dental disability that was the result of loss of substance of the body of the maxilla or mandible due to any in-service dental trauma or bone disease.  Service treatment records and the other lay and medical evidence of record do not establish loss of substance of the body of the maxilla or mandible due to any in-service dental trauma or bone disease. 

The record clearly shows that the Veteran has a diagnosis of periodontal disease and the evidence does not reveal a compensable dental disability.  Therefore, the claim for service connection must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In making this determination, the Board notes that the decision is limited to whether service connection is warranted for compensation purposes.  The issue of entitlement to service connection for a dental disorder pursuant to 38 U.S.C. § 1151 is referred to the APOJ for appropriate action.  



4.  Analysis: Service Connection for Left Frontal Meningioma 

The Veteran asserts that he developed the left frontal meningioma due to service.  At the hearing before the Board in September 2012, the Veteran stated that he developed the left frontal meningioma due to traumatic brain injury in service or possibly form exposure to herbicides or toxic chemicals while painting in service.  See the Board Hearing transcript, pages 25 to 28.   

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for left frontal meningioma.  

VA treatment records show that left frontal meningioma was first detected in 2001.  VA records indicate that the Veteran had excision of a left frontal convexity meningioma at West L.A. VA facility in November 2001.  The Veteran presented with right upper extremity and lower extremity weakness and incoordination.  A November 2001 CT scan revealed a 6 by 6 by 6 centimeter mass in the left frontal lobe with midline shift.  A January 2002 VA record indicates that the meningiomas was a benign neoplasm of the cerebral meninges.  An October 2004 VA treatment record indicates that the Veteran has not had recurrent symptoms.  

The Board finds that the weight of the competent and credible evidence establishes that the left frontal meningioma first manifested in 2001, over 20 years after separation from his second period of active duty in May 1977 and six years after separation from the U.S. Navy reserve.  With respect to negative evidence, the fact that there were no records of any complaints, treatment, or diagnosis of the claimed disability for many years after service separation weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

There is no evidence of left frontal meningioma in active service or for over two decades after.  A September 1963 enlistment examination report indicates that examination of the head and neurologic system was normal.  The separation examination report dated in February 1968 indicates that examination of the head and neurologic system was normal.  Service treatment records indicate that the Veteran underwent evaluation for left frontal headaches during his second period of service. A December 1977 Medical Board report indicates that the Veteran underwent EEG, brain scan, and a skull x-ray and all tests were normal.  The diagnosis was frontal headaches probably functional etiology.  Service examinations in November 1984 and February 1988 indicate that examination of the head and neurologic system was normal.  Left frontal meningioma was not detected or diagnosed during either period of active duty and was not detected or diagnosed during the period of ACDUTRA and INACDUTRA.  

The Board also finds that the Veteran did not experience continuous symptoms of left frontal meningioma in active service or since service separation until the disease was diagnosed in 2001.  There is no competent evidence of symptoms of this disorder since separation from service until the time of the diagnosis in 2001.  The record shows that the Veteran had symptoms of frontal headaches in active service and service connection is established for frontal headaches.  However, there is no competent evidence which relates the left frontal meningioma diagnosed in 2001 to the symptoms of headaches in active service and after active service.  Left frontal meningioma was not diagnosed within one year of service separation from the first or second periods of active duty.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) and § 3.307(a) is not warranted.   

Left frontal meningioma is not on the presumptive list of diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Therefore, service connection may not be granted on this presumptive basis.   

Moreover, there is no competent evidence to establish a nexus between the left frontal meningioma and any documented event or incident of active service, ACDUTRA, or INACDUTRA.  There is no competent and credible medical evidence that links the claimed disease to service.  There is no competent evidence that establishes that the left frontal meningioma was caused or aggravated by the service-connected disabilities.  The March 2011 VA examination report indicates that the VA examiner opined that the left frontal meningioma is less likely as not related to the headache and treatment in 1977 and 1975 during military service.  The VA examiner indicated that according to the Veteran's history, he underwent craniotomy in 2001 with no evidence of recurrent tumor on MRI results in 2005.  The VA examiner stated that the non-specific assessment of headache, which occurred 25 years prior to the craniotomy for left a left frontal meningioma, is less likely related to the meningioma. 

This matter was remanded by the Board in January 2013 and the AOJ was instructed to schedule the Veteran for a Traumatic Brain Injury (TBI) examination and to obtain an additional medical opinion as to the etiology of the left frontal meningioma to include consideration the Veteran's reported stress, sleep deprivation, head traumas, or exposure to various toxins in service.  

The record shows that the Veteran failed to report to VA examinations in October 2016; the examination were scheduled for other claimed disorders.  The RO had scheduled the VA examinations pursuant to the January 2013 Board remand instructions.  After the Veteran failed to report to the examinations, the RO attempted to contact the Veteran by telephone and was not successful.  The RO then sent a letter to the Veteran in November 2016 and informed the Veteran that if he was willing to report to a VA examination, he had 15 days from the date of the letter to contact VA and if they did not hear from the Veteran, VA would consider the appeal on the evidence of record.  The Veteran did not contact VA within 15 days of the letter and did not express a willingness to report to a VA examination.  

"[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it is incumbent upon the appellant to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  When necessary or requested, the appellant must cooperate with the VA in obtaining evidence. 

Despite VA's efforts to assist the Veteran in substantiating his claim, the Veteran's failure to cooperate and report to the examination has thwarted VA's efforts.  Without additional assistance from the Veteran, VA is unable to provide any additional assistance.  

The Board finds that the weight of the competent and credible evidence establishes that the left frontal meningioma first manifested many years after service separation and is not related to injury or other event in active service.  There is no competent medical evidence of record indicating that the left frontal meningioma is related to disease, injury, or other event in service.  The Veteran himself has made general assertions that service connection is warranted for the claimed disability.  The Veteran, as a lay person, is competent to describe observable symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of left frontal meningioma falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  There is no evidence that the Veteran has medical expertise or training.  As discussed in detail above, the weight of the competent and credible evidence establishes that the left frontal meningioma first manifested over 20 years after service separation and there is no relationship between the Veteran's current left frontal meningioma and active service, ACDUTRA, or INACDUTRA.  The Veteran has not submitted or identified any competent evidence to support his assertions. 

Accordingly, on this record, the evidence is found to preponderate against the claim for service connection for left frontal meningioma on a direct or presumptive basis.  Therefore, service connection is denied.

5.  Analysis: Service Connection for Bilateral Varicose Veins

The Veteran asserts that he developed bilateral varicose veins in the lower extremities due to service.  At the hearing before the Board in September 2012, the Veteran stated that part of his job in the military was standing for long times on cold floor plates and on metal plates in air conditioning spaces.  He stated that if you don't move and exercise, it's very easy to get problems with your legs.  See the Board hearing transcript, page 8.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for varicose veins.  

VA treatment records show that varicose veins were first detected in October 2002.  An October 2002 VA treatment record indicates that examination revealed varicosities in the bilateral lower tibial areas.  A November 2005 VA treatment record indicates that the varicose veins were stable and had been prominent for three years.  

The Board finds that the weight of the competent and credible evidence establishes that the varicose veins first manifested in about 2002, over 20 years after separation from his second period of active duty in May 1977 and six years after separation from the U.S. Navy reserve.  With respect to negative evidence, the fact that there were no records of any complaints, treatment, or diagnosis of the claimed disability for many years after service separation weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

There is no evidence of varicose veins in active service or for over two decades after.  A September 1963 enlistment examination report indicates that examination of the vascular system and lower extremities was normal with the exception of pes planus.  The separation examination report dated in February 1968 indicates that examination of the lower extremities and vascular system was normal.  Varicose veins were not detected or diagnosed during either period of active duty.  Varicose veins were not detected or diagnosed during the period of ACDUTRA and INACDUTRA.  Service examination reports for the reserve indicate that examination of the vascular system and lower extremities were normal.  See the examination reports dated in November 1984 and February 1988.  For a period of ACDUTRA, there must be competent evidence that the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty, and for a period of INACDUTRA, there must be competent evidence that the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a), (d).

The Board also finds that the Veteran did not experience continuous symptoms of varicose veins in active service or since service separation until the disease was diagnosed in 2002.  There is no competent evidence of symptoms of this disorder since separation from service until the time of the diagnosis in 2002.  Varicose veins was not diagnosed within one year of service separation from the first or second periods of active duty.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) and § 3.307(a) is not warranted.   

Moreover, there is no competent evidence to establish a nexus between the varicose veins and any documented event or incident of active service, ACDUTRA, or INACDUTRA.  There is no competent and credible medical evidence that links the claimed disease to service.  

The Board finds that the weight of the competent and credible evidence establishes that the current varicose veins first manifested many years after service separation and are not related to injury or other event in active service.  There is no competent medical evidence of record indicating that the varicose veins are related to disease, injury, or other event in service.  The Veteran himself has made general assertions that service connection is warranted for the claimed disability.  As noted, the Veteran, as a lay person, is competent to describe observable symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of varicose veins or other vascular disorder or disease falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  There is no evidence that the Veteran has medical expertise or training.  As discussed in detail above, the weight of the competent and credible evidence establishes that the varicose veins first manifested over 20 years after service separation and there is no relationship between the Veteran's current varicose veins and active service.  The Veteran has not submitted or identified any competent evidence to support his assertions. 

A VA medical opinion and examination were not provided to address the theory that the Veteran's varicose veins are related to active service.  The Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A (d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As discussed, there is no probative evidence of an in-service symptoms or diagnosis.  There is no lay or medical evidence of varicose veins in active service.  There is no indication of an association between the varicose veins and injury, event, or disease in active service.  The record in this case is negative for any indication, other than the Veteran's own general assertions, that the varicose veins is due to the prolonged standing in active service.  As noted above, the Veteran, as a layperson, is not competent to provide an opinion as to the cause of varicose veins.  Jandreau, supra.  There is sufficient competent medical evidence on file for VA to make a decision on this claim.  As such, VA's duty to provide an examination is not triggered.

Accordingly, on this record, the evidence is found to preponderate against the claim for service connection for varicose veins on a direct or presumptive basis.  Therefore, service connection is denied.

6.  Higher Initial Rating for Lichen Simplex Chronicus

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999).   The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Under Diagnostic Code 7806, eczema or dermatitis, a 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2017).  

In Johnson v. Shulkin, No. 16-2144 (July 14, 2017), the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that Diagnostic Code 7806 made it clear that it contemplated two types of therapy, "systemic therapy" and "topical therapy."  The Federal Circuit found that the Diagnostic Code provided that a veteran who required at least some form of "systemic therapy" received a rating of 10 percent or higher, but one who required "no more than topical therapy" received a rating of 0 percent.  The Federal Circuit noted that Diagnostic Code 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  The Federal Circuit went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.  Id.

The Board notes that criteria for rating disabilities of the skin have been revised during the course of the Veteran's claim and appeal.  The criteria for rating skin disorders, found at 38 C.F.R. § 4.118, were revised on October 23, 2008.  73 Fed. Reg. 54708 (September 23, 2008).  The changes in 2008 do not directly address eczema/dermatitis other than in the sense that in the event that the predominant disability was scars, the criteria for scars were changed.  In this case, the predominant disability is not scars; so the applicable criteria remain unchanged.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Historically, service connection for lichen simplex chronicus was awarded in a July 2005 rating decision and an initial zero percent rating was assigned under Diagnostic Code 7806 from September 30, 2004.  An August 2011 rating decision assigned a 30 percent rating to the lichen simplex chronicus from September 30, 2004.  

After a review of all the evidence, the Board finds that the preponderance of the evidence is against the assignment of an initial disability evaluation in excess of 30 percent for the lichen simplex chronicus for the time period of the appeal.  

Here, the record as a whole fails to show the manifestations necessary for a 60 percent evaluation, i.e., more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A March 2011 VA examination report indicates that the Veteran reported that the lichen simplex chronicus involves areas that are exposed to the sun, including the head, face, hands, neck, feet, and back.  The Veteran reported that the location was on the feet, ankle, hands, back, knee, elbow, and neck.  He reported having itching.  He did not have exudation, shedding, or crusting.  The symptoms described occurred intermittently, as often as monthly, with each occurrence lasting one week.  The Veteran reported that the number of attacks within the past year was 20.  He reported that during flare-ups, his ability to perform daily functions of computer-typing and use of small tools was affected.  He started that he had the following treatment within the past 12 months: Hydrophilic 5 times per day for 10 years.  The VA examiner noted that the medication was a topical immunosuppressive.  The Veteran indicated that he has not experienced any side effects from this medication.  He also used Cortisone 1 time per day for 33 years.  The VA examiner noted that this medication was a systemic corticosteroid and the Veteran indicated that he had not experienced any side effects from this medication.  The Veteran indicated that he had not used UVB, intensive light therapy, PUVA, or electron beam therapy for this condition.  The Veteran reported that he does not experience any overall functional impairment from this condition.

Physical examination revealed no acne, chloracne, scarring alopecia, alopecia areata, or hyperhidrosis.  Examination revealed lichen simplex chronicus located on the feet, ankles, back, lower back, knees, elbows, neck, and hands.  The lichen simplex chronicus had the following characteristics: ulceration, exfoliation, crusting, disfigurement, hyperpigmentation of more than six square inches and abnormal texture of more than six square inches.  There was no tissue loss, induration, inflexibility, hypopigmentation, or limitation of motion.  The skin lesion coverage of the exposed area is 10 percent.  The skin lesion coverage relative to the whole body is 35 percent.  The skin lesion were not associated with systemic disease and did not manifest in connection with a nervous condition.  The VA examiner stated that the skin condition was active.  

At the hearing before the Board in September 2012, the Veteran stated that he used a topical cream for the skin problem and he did not take medication by mouth for this disorder.  See the Board Hearing Transcript, page 17.  The Veteran stated that the skin problem worsened if he was out in the sun and hot weather made it worse.  See the Board Hearing Transcript, page 20.  

VA treatment records dated in February 2015 indicate that the Veteran had not sought treatment at VA for two years.  He reported having chronic itching and the physician noted that he possibly had lichen simplex chronicus.  Triamcinolone cream was prescribed.  A July 2016 VA treatment record indicates that the Veteran was prescribed Triamcinolone for the skin disorder.  

The weight of the evidence shows that the lichen simplex chronicus does not cover more than 40 percent of his entire body or 40 percent exposed areas affected, or constant or near-constant systemic therapy with corticosteroids or other immunosuppressive drugs, necessary to warrant a 60 percent rating.  Thus, a preponderance of the evidence is against the assignment of an initial rating in excess of 30 percent throughout the period in question.

While the record shows that the Veteran used topical corticosteroids, the use of topical corticosteroids is not considered systemic therapy.  See Johnson v. Shulkin, No. 16-2144 (July 14, 2017).  In the Veteran's case, he has been awarded a 30 percent rating based on the percentage of total body area affected by his lichen simplex chronicus.  The Veteran's claims file does not show he has received constant or near constant "systemic therapy" for his skin disorder during the course of his appeal.  Moreover, the Veteran testified that he does not follow a systemic therapy.  The evidence does not establish that the Veteran uses a corticosteroid or other immunosuppressive drugs to treat the skin disorder.  During the September 2012 Board hearing, the Veteran testified that he used a topical cream to treat the skin disorder.  

In sum, the weight of the competent and credible evidence demonstrates that the Veteran's lichen simplex chronicus involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas and no more than topical therapy and does not involve more than 40 percent of his entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required.  As such, the Veteran is not entitled to a rating in excess of 30 percent, and the Veteran's claim is denied.  

7.  Higher Initial Rating for Frontal Headaches

Historically, service connection for frontal headaches was awarded in a July 2005 rating decision and an initial zero percent rating was assigned under Diagnostic Code 8100 from September 30, 2004.  An August 2011 rating decision assigned a 30 percent rating to the frontal headaches from September 30, 2004.  

Under Diagnostic Code 8100, migraine headaches, a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating is assigned with characteristic prostrating attacks averaging one in 2 months over last several months.  With less frequent attacks, a zero percent rating is assigned.  38 C.F.R. § 4.124a. 

The Board notes that the criteria for a 50 percent rating are written in the conjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  The rating criteria do not define "prostrating," and neither has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  According to Dorland's Illustrated Medical Dictionary 1552 (31st ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

Similarly, the term "productive of severe economic inadaptability" is not defined by VA regulations.  However, the Court has stated that this term is not synonymous with being completely unable to work, and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

The Board concludes that a rating in excess of 30 percent is not warranted.  Diagnostic Code 8100 requires symptoms more nearly approximating very frequent completely prostrating and prolonged attacks productive of severe economic adaptability for a 50 percent rating.  While the Veteran experiences prostrating headaches, the evidence does not reflect that those headaches more nearly approximated very frequent completely prostrating and prolonged attacks. 

On October 2004 VA treatment record indicates that for the past 29 years the Veteran has had a bifrontal headache which was originally severe enough to require that he retire to a dark room and was associated with photophobia and phonophobia but no visual symptoms.  Over the years this has evolved to a chronic daily headaches which is about 7 out of 10 (on a pain scale of 1 to 10 with 10 the most severe pain).   

A January 2005 VA treatment record indicates that the Veteran was assessed for chronic headaches.  It was noted that the headaches have not improved since he was seen in December 2004; it was recommended that the Veteran stop Tylenol and increase Elavil and Depakote.  The Veteran was noncompliant with these recommendations and he continued taking Tylenol 4 to 12 tablets daily and did not try Naprosyn.  He self discontinued Elavil and he continued to take Depakote as prescribed.  The record indicates that the Veteran had extensive counseling about chronic headaches, including chronic use of Tylenol as a possible cause for headache.  The Veteran was very resistant to trial of discontinue Tylenol, but agreed to discontinue Tylenol for 4 weeks and keep a journal of headaches.  

A June 2005 VA treatment record indicates that the Veteran had chronic daily headaches.  It was noted that the headaches were bifrontal, vertex, and occipital, of 6-7 out of 10 intensity, and they are reduced to 4 out of 10 with naproxen.  He took 5-10 tablets a day.  The Veteran was aware of medication and rebound headaches.  

A March 2010 VA pain clinic treatment record indicates that the Veteran was referred from neurology for better management of chronic headaches which were thought to be from rebound headaches from chronic nonsteroidal anti-inflammatories use and post concussive headaches from multiple head trauma while in the military according to patient.  The Veteran reported that his headaches have not changed in nature and his worst headache today was coming from the back of his head.  The Veteran reported that he was able to function to some degree despite chronic headaches. 

A February 2011 VA treatment record indicates that the Veteran reported having sharp, constant pain, and photophobia with no phonophobia or nausea/vomiting.  The pain was alleviated with ibuprofen or APAP, but the pain never completely goes away.  He reported having occipital headaches 5 times a week and frontal headaches three times a week.  He did not have any specific triggers.  He stated that the frontal headaches were worst, and he will take ibuprofen for this approximately 3 times per week.

The March 2011 VA examination report indicates that the Veteran described his headaches as a frontal throbbing with blurred vision in the right eye.  He reported having pressure above and next to the eyes and being in a dark room helps.  The Veteran stated that when the headaches occur, he has to stay in bed and is unable to do anything.  The Veteran indicated that the level of severity for the headaches is at a pain level of 10 on a scale from 1 to 10 with 10 being the highest level of pain.  The veteran stated that he experienced headaches on the average of 3 times per day and they last for 6 hours.  The Veteran described the symptoms of the condition were like a rod poking inside brain and the symptoms occurred as often as 2 times per week with each occurrence lasting for 6 hours.  The Veteran stated that his ability to perform daily functions during flare-ups is nothing.  He treated the headaches with Advil 800 mg.  He reported that his following overall functional impairment was a complete shutdown of mental, work, or social activity.  The diagnosis was migraines.   

A February 2012 VA treatment records indicates that the Veteran's headaches are unchanged per patient.  The Veteran stated that the headaches were 8/10 but now can be as low as 2/10.  The headaches were usually 6-8/10.  

A March 2012 VA treatment record indicates that the Veteran's headaches were now chronic daily headaches.  It was noted that there were some migrainous features but he does not have distinct severe migraines on top of daily headaches.  

An April 2013 VA treatment record indicates that the Veteran had no headaches complaints at that time.  It was noted that he was followed by neurology and was continued on ibuprofen 800 milligrams.  

A March 2015 VA neurologic consult record indicates that the Veteran's headaches were controlled okay.  He was still having somewhat daily headaches but they are mild and respond to ibuprofen and he is ok with them.  

A March 2016 VA treatment record indicates that the Veteran's headaches were not well controlled. It was noted that the headaches did not sound like migraines and do not sound disabling.  

A June 2016 VA neurologic consult record indicates that the Veteran reported having chronic daily, dull headaches with photophobia, phonophobia and neck tension, relieved with ibuprofen.  The mild headaches were 3/10 and the severe headaches were 10/10.

A February 2017 VA treatment record indicates that the Veteran stated that he wanted better pain management for headaches and other joint pains.  He described a headache in frontal and occipital headache and the occipital headaches get better with the muscle cream he was using.  He reported having some mild photophobia.  It was noted that the Veteran has been taking ibuprofen 800 milligrams, 3 to 6 times a day, which helps with the pain.  He stated that the pain was at a 4/10, ideally would like to be at 0 but he could tolerate any level below 4 at this point in time. 

While the Veteran experiences prostrating headaches, the evidence does not reflect that those headaches more nearly approximated very frequent completely prostrating and prolonged attacks.  The VA treatment records show that the Veteran's headaches range from dull daily headaches at a 2 to 3/10 to severe headaches that that were 8 to 10/10 in severity.  

The weight of the evidence does not establish that the headaches caused severe economic inadaptability.  A March 2016 VA treatment record indicates that the examiner noted that the headaches did not appear to be disabling.  As such, the Board finds that the weight of the evidence does not show that the Veteran had migraines with very frequent completely prostrating attacks productive of severe economic inadaptability.  The medical evidence, to include the VA treatment records and the Veteran's own lay statements made to the VA health care providers, show that the Veteran's headaches ranged from mild dull daily headaches to severe headaches.  As such, the Veteran is not entitled to a rating in excess of 30 percent, and the Veteran's claim is denied.  

















(Continued on the next page)

ORDER

Entitlement to service connection for a dental disorder for compensation purposes is denied.

Entitlement to service connection for a left frontal meningioma status post craniotomy is denied.

Entitlement to service connection for bilateral varicose veins of the lower extremities is denied.

Entitlement to an initial rating higher than 30 percent for lichen simplex chronicus is denied.

Entitlement to an initial rating higher than 30 percent for frontal headaches is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


